CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

DATED AS OF OCTOBER 14, 2005

AMONG

CHICAGO MERCANTILE EXCHANGE INC.,

EACH OF THE BANKS FROM TIME TO TIME PARTY HERETO

AND

1

THE BANK OF NEW YORK, AS COLLATERAL AGENT
TABLE OF CONTENTS

PAGE

                 
ARTICLE I DEFINITIONS ARTICLE II THE CREDIT Section 2.1
  Revolving Credit Loans
       
Section 2.2
  Ratable Loans
       
Section 2.3
  Payment on Last Day of Interest Period
       
Section 2.4
  Reborrowing of Advances
       
Section 2.5
  Optional Principal Payments
       
Section 2.6
  Mandatory Principal Payments
       
Section 2.7
  Adjustments of Commitments.
       
Section 2.8
  Commitment Fee
       
Section 2.9
  Collateral.
       
Section 2.10
  Additional Credit Facility
    11  

      ARTICLE III FUNDING THE CREDITS

 
   
Section 3.1
Section 3.2
Section 3.3
Section 3.4
Section 3.5
Section 3.6
  Method of Borrowing
Minimum Amount of Each Advance
Rate Before and After Maturity
Method of Payment
Notes; Telephonic Notices
Interest Payment Dates; Interest Basis

      ARTICLE IV BANKS’ SERVICING ARRANGEMENT

 
   
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
  Notice to and Payment by the Banks
Payment by Banks to Servicing Banks
Distribution of Payments
Rescission of Payments by the Company
Powers Granted to the Servicing Banks
Resignation or Termination of Servicing Bank
Non-Reliance Representation
Exculpation
Acknowledgment

      ARTICLE V CONDITIONS PRECEDENT

 
   
Section 5.1
Section 5.2
  Conditions Precedent.
Each Advance

      ARTICLE VI REPRESENTATIONS AND WARRANTIES

 
   
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
Section 6.7
Section 6.8
Section 6.9
Section 6.10
Section 6.11
  Corporate Existence and Standing
Authorization and Validity.
Compliance with Laws and Contracts
Financial Statements
Material Adverse Change
Subsidiaries
Accuracy of Information
Margin Regulations
Taxes
Litigation
ERISA

     
ARTICLE VII COVENANTS
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
 
Financial Reporting
Use of Proceeds
Notice of Default
Conduct of Business
Compliance with Laws
Inspection
Tangible Net Worth
Liens
Additional Clearing Members
CME Rule Changes
Taxes
Insurance

     
ARTICLE VIII DEFAULTS
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
 
Representations and Warranties
Payment Defaults
Certain Covenant Defaults
Other Covenant Defaults
Other Indebtedness
Bankruptcy, etc.
Involuntary Bankruptcy, etc.
Condemnation
Judgments
Security Interest; Validity
CFTC Designation

      ARTICLE IX ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 
   
Section 9.1
Section 9.2
Section 9.3
  Acceleration
Amendments
Preservation of Rights

      ARTICLE X COLLATERAL AGENT

 
   
Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
  Declaration and Acceptance of Appointment; No Fiduciary Duties
Reliance by Collateral Agent
Reimbursement and Indemnification
Collateral Agent in its Individual Capacity
Resignation or Termination of Collateral Agent
Non-Reliance Representation
Exculpation
Collateral Valuation

      ARTICLE XI GENERAL PROVISIONS

 
   
Section 11.1
Section 11.2
Section 11.3
Section 11.4
Section 11.5
Section 11.6
Section 11.7
Section 11.8
Section 11.9
Section 11.10
Section 11.11
Section 11.12
Section 11.13
Section 11.14
  Successors and Assigns.
Survival of Representations
Governmental Regulation
Taxes.
Choice of Law; Jurisdiction
Headings
Entire Agreement
Several Obligations
Expenses; Indemnification.
Accounting
Severability of Provisions
Confidentiality
WAIVER OF TRIAL BY JURY
USA Patriot Act Notification

      ARTICLE XII SETOFF; RATABLE PAYMENTS

 
   
Section 12.1
  Setoff; Ratable Payments.

     
ARTICLE XIII NOTICES
Section 13.1
Section 13.2
 
Giving Notice
Change of Address

ARTICLE XIV COUNTERPARTS

ARTICLE XV SUBORDINATION

2

CHICAGO MERCANTILE EXCHANGE INC.

CREDIT AGREEMENT

This Credit Agreement, dated as of October 14, 2005, is among Chicago Mercantile
Exchange Inc., a Delaware corporation (together with its successors and assigns,
“CME” or the “Company”) and a wholly owned subsidiary of Chicago Mercantile
Exchange Holdings Inc. (together with its successors and assigns, “Holdings”),
the Banks and The Bank of New York, as Collateral Agent.

In consideration of the mutual agreements herein contained, the parties hereto
hereby agree as follows:

ARTICLE I

DEFINITIONS

The parties hereto agree as follows:

As used in this Agreement:

“Accelerated Termination Date” has the meaning set forth in Section 11.9(d).

“Accelerated Termination Notice” has the meaning set forth in Section 2.7.2.

“Additional Amount” has the meaning set forth in Section 11.4(a).

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made to the Company by the Banks at the same time and having the
same maturity date.

“Aggregate Commitment” means the aggregate of the Commitments of all the Banks
hereunder.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Accounting Principles” means generally accepted principles of
accounting in effect at the time of the preparation of the financial statements
referred to in Section 6.4, applied in a manner consistent with that used in
preparing such statements.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” has the meaning set forth in Section 11.1(c).

“Banks” means the banks and other financial institutions listed on the signature
pages of this Agreement and their respective successors and assigns and any
other financial institution that becomes a party hereto as a Bank in accordance
with Section 9.2(b).

“Borrowing Base” means, at any time, an amount equal to the aggregate Discounted
Value of all Collateral at such time, excluding, however, the Discounted Value
of any Security Deposits and Performance Bonds that are not subject to a first
priority perfected Lien in favor of the Collateral Agent, for the ratable
benefit of the Banks, pursuant to the Collateral Documents, free and clear of
any other Lien other than Liens permitted by subsection (a), (b) or (c) of
Section 7.8.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by law to close.

“Clearing House” means the department of the Company through which all futures
and options on futures trades on or subject to the rules of the exchange are
reconciled, settled, adjusted and cleared.

“Clearing Member” means a firm qualified to clear trades through the Clearing
House.

“CME” has the meaning set forth in the preamble hereto.

“CME Rules” means the rules of the Company as amended and in effect from time to
time and includes any interpretations thereof. “CME Rule” shall refer to any
specifically designated rule.

“Collateral” means any and all rights and interests in or to the Performance
Bonds of Defaulted Clearing Members and to the Security Deposits, in which a
Lien is created or purported to be created pursuant to the Collateral Documents,
all as more particularly described in the Security and Pledge Agreement.

“Collateral Agent” means The Bank of New York, in its capacity as collateral
agent for the Banks pursuant to Article X or any successor collateral agent
hereunder, together with their respective successors and assigns.

“Collateral Documents” means the Security and Pledge Agreement, the Securities
Account Control Agreement, each Money Fund Control Agreement and all other
agreements and documents entered into by the Company in favor of the Collateral
Agent for the benefit of the Banks for the purpose of effecting the Security and
Pledge Agreement, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Collateral Notice” has the meaning set forth in Section 10.8.

“Commitment” means, for each Bank, the obligation of such Bank to make Loans to
the Company in an aggregate principal amount at any one time outstanding not
exceeding the amount set forth opposite its signature below, or as set forth in
an Assignment Agreement in the case of any Bank that becomes a party hereto
pursuant to Section 11.1(c), or as agreed to between the Company and the
applicable Bank, in the case of any Bank that becomes a party hereto pursuant to
Section 9.2(b), in each case, as such amount may be modified from time to time
as provided herein, including, without limitation, pursuant to Section 2.10
hereof.

“Company” has the meaning set forth in the preamble hereto.

“Concentration Policy” has the meaning set forth in Annex I.

“Consolidated Tangible Net Worth” means at any date the consolidated
shareholders’ equity of the Company and its consolidated Subsidiaries determined
in accordance with Agreement Accounting Principles, less their consolidated
Intangible Assets, all determined as of such date. For purposes of this
definition “Intangible Assets” means the amount (to the extent reflected in
determining such consolidated shareholders’ equity) of (i) all write-ups (other
than write-ups resulting from foreign currency translations and write-ups of
assets of a going concern business made within twelve months after the
acquisition of such business) subsequent to December 31, 2000 in the book value
of any asset owned by the Company or a consolidated Subsidiary, (ii) all
investments in unconsolidated Subsidiaries and all equity investments in Persons
which are not Subsidiaries and (iii) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights, organization or developmental expenses and other
intangible items.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company, are treated as a single employer under Section
414(b) or 414(c) of the Internal Revenue Code.

“Default” means an event described in Article VIII.

“Defaulted Clearing Member” means, as of any time of determination, a Clearing
Member that is then in default of its obligations to the Company under and
pursuant to the CME Rules.

“Discounted Value” means, at any time with respect to any asset included in the
Collateral, the discounted market value of such asset determined by multiplying
the market value of such asset at the time by the percentage specified on Annex
I hereto applicable to such asset based on its asset type, and for some asset
types, time to maturity. It is understood and agreed that the market value of
all Security Deposits and Performance Bonds as of any date shall be determined
by the Collateral Agent in accordance with its usual and customary practices.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Availability” means, as of any date, the lesser of (a) the excess, if
any, of the Aggregate Commitment minus the aggregate principal of all Loans
outstanding and (b) the excess, if any, of the Borrowing Base minus the
aggregate principal of all Loans outstanding.

“Excluded Taxes” means, with respect to any and all payments to the Collateral
Agent, any Bank or any recipient of any payment to be made by or on account of
any obligation of the Company under the Loan Documents, net income taxes, branch
profits taxes, franchise and excise taxes (to the extent imposed in lieu of net
income taxes), and all interest, penalties and liabilities with respect thereto,
imposed on the Collateral Agent or any Bank.

“Fed Funds Effective Rate” means for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) at 8:30 a.m.
Eastern time by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities (such rate reflecting transactions
from the prior Business Day); or (b) if such rate is not so published for any
day which is a Business Day, the average of the quotations at approximately
10:30 a.m. (Chicago time) for such day on such transactions received by the
Collateral Agent from three federal funds brokers of recognized standing
selected by it.

“Foreign Bank” has the meaning set forth in Section 11.4 (f).

“GFX™” means that Wholly-Owned Subsidiary of the Company known as the GFX™
Corporation.

“GFX™ Guaranty” means certain Guaranties by the Company issued to counterparties
of GFX™ related to over-the-counter foreign exchange transactions entered into
by GFX™, or certain Guaranties by the Company issued to a banking institution
that has provided performance bond collateral, or met performance bond or
variation margin obligations on behalf of GFX™, related to transactions in
futures.

“Guaranty” of a Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon, the obligation of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take-or-pay contract and shall include, without
limitation, the contingent liability of such Person in connection with any
application for a letter of credit.

“IEF® Guaranty” means the guaranty by the Company that a Clearing Member
participating in the IEF® Program shall receive, upon redemption, one ($1) U.S.
dollar for each IEF® unit invested in the IEF® Program. An IEF® unit (or
fraction thereof) represents an equity interest in the CME Interest Earning
Facility for Customer-Segregated Funds, L.L.C. or the CME Interest Earning
Facility for Proprietary Funds, L.L.C. credited to a Clearing Member for each
$1.00 (or fraction thereof) invested by that Clearing Member.

“IEF® Program” means a program in which performance bond cash deposited with the
CME’s Clearing House by Clearing Members participating in the IEF® Program is
pooled and invested in U.S. Government securities and under repurchase and
reverse repurchase agreements. The IEF® Program consists of two limited
liability companies (CME Interest Earning Facility for Customer-Segregated
Funds, L.L.C. and CME Interest Earning Facility for Proprietary Funds, L.L.C.)
of which the CME is the manager.

“Increased Cost Notice” has the meaning set forth in Section 11.9(b).

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money (other than a daylight overdraft incurred by the Company in the course of
effecting daily settlements with Clearing Members), (ii) obligations
representing the deferred purchase price of property other than accounts payable
arising in the ordinary course of such Person’s business on terms customary in
the trade, (iii) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property (other than futures and
options contracts held in a cross-margin account at the Company) now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) capitalized lease obligations,
(vi) obligations for which such Person is obligated pursuant to a Guaranty
(other than the guarantee provided by the Clearing House to Clearing Members in
the ordinary course of business for their obligations to one another, or the
GFX™ and IEF® Guaranties) and (vii) reimbursement obligations with respect to
letters of credit; provided, however, that “Indebtedness” shall not include
(a) obligations of the Company to a Cross-Margining Clearing Organization (as
such term is defined in the CME Rules) arising out of the liquidation of one or
more pairs of cross-margin accounts held at the Clearing House and at such
Cross-Margining Clearing Organization and (b) obligations of the Company to a
pledgee arising out of the liquidation of one or more pairs of cross-margin
pledge accounts held at the Clearing House and at a Cross-Margining Clearing
Organization.

“Indemnified Amounts” has the meaning set forth in Section 11.9(a).

“Indemnified Party” has the meaning set forth in Section 11.9(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Lien” means, with respect to an asset, any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a capitalized lease or analogous instrument, in, of or on such asset.

“Loan” means, with respect to a Bank, such Bank’s portion of any Advance.

“Loan Documents” means this Agreement, the Notes and the Collateral Documents.

“Material Adverse Effect” means a material adverse effect on the Company’s
financial position or the Company’s ability to perform its obligations in the
ordinary course of business as they become due.

“Member Attorney-in-Fact” means CME in its capacity as attorney-in-fact for the
Clearing Members pursuant to the power of attorney authorized in CME Rules 816
and 821.

“Minimum Credit Rating” has the meaning set forth in Annex I.

“Money Fund Control Agreement” has the meaning set forth in the Security and
Pledge Agreement.

“Money Fund Shares” has the meaning set forth in the Security and Pledge
Agreement.

“Money Gridlock Situation” means (1) a disruption in the clearing and settlement
operations of the Clearing House due to temporary problems or delays in
obtaining or making settlement payments due to delays, overuse or other similar
problems with the Fed Wire or similar money transfer systems, (2) the failure of
a Cross-Margining Clearing Organization to approve one or more withdrawals by
the Clearing House from a cross-margining bank account held either by the
Company and such Cross-Margining Clearing Organization jointly, or by a Clearing
Member cross-margining its positions at the Clearing House with its own or an
affiliate’s positions at such Cross-Margining Clearing Organization, or (3) the
failure of a Common Banking and Settlement Clearing Organization (as such term
is defined in the CME Rules) to approve one or more withdrawals by the Clearing
House from a common banking and settlement bank account held either by the
Company and such Common Banking and Settlement Clearing Organization jointly or
by a Clearing Member participating in common banking and settlement with such
Common Banking and Settlement Clearing Organization.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“Nationally Recognized Statistical Rating Organizations” or “NRSRO” means the
Security and Exchange Commission’s designation as a nationally recognized
statistical rating organization. As of October 1, 2005, there are four NRSRO’s:
Dominion Bond Rating Service Ltd., Fitch, Inc., Moody’s Investors Service, and
Standard & Poor’s Division of the McGraw Hill Companies Inc.

“New Lending Office” has the meaning set forth in Section 11.4 (f).

“Non-Terminating Bank” has the meaning set forth in Section 2.7.2.

“Note” means a promissory note in substantially the form of Exhibit A hereto,
duly executed and delivered to each of the Banks by the Company and payable to
the order of each Bank in the amount of such Bank’s Commitment, including any
amendment, modification, renewal or replacement of such promissory note.

“Obligations” means all unpaid principal of, and accrued and unpaid interest on,
the Notes (including, without limitation, interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for such interest is allowed in such proceeding), all accrued and unpaid
commitment fees and all other obligations of the Company to the Collateral Agent
or any Bank arising under the Loan Documents whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning set forth in Section 11.1(b).

“PBGC” means the Pension Benefit Guaranty Corporation and its successors and
assigns.

“Performance Bonds” means the assets deposited with the Clearing House by each
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 821.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the
Internal Revenue Code as to which the Company or any Subsidiary may have any
liability.

“Principal Bank” has the meaning set forth in Section 4.5.

“Purchasers” has the meaning set forth in Section 11.1(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code and of Section 302
of ERISA shall be a reportable event regardless of the issuance of any such
waivers in accordance with Section 412(d) of the Internal Revenue Code).

“Required Banks” means the Banks holding at least 51% of the aggregate unpaid
principal amount of the outstanding Advance(s), or, if no Advance(s) are
outstanding, Banks having at least 51% of the Aggregate Commitment.

“Restructuring” has the meaning set forth in Section 11.9(c).

“Restructuring Notice” has the meaning set forth in Section 11.9(c).

“Revolving Credit Termination Date” means October 13, 2006 or any earlier date
on which the Aggregate Commitment is terminated pursuant to this Agreement.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securities Account” has the meaning set forth in the Security and Pledge
Agreement.

“Securities Account Control Agreement” means that certain Securities Account
Control Agreement, dated as of October 14, 2005, by and among the Clearing
Members party thereto, the Company, The Bank of New York, as Securities
Intermediary (as defined therein) and the Collateral Agent, substantially in the
form of Exhibit H, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Security and Pledge Agreement” means that certain Security and Pledge
Agreement, dated as of October 14, 2005, by and among the Clearing Members party
thereto, the Company and the Collateral Agent, substantially in the form of
Exhibit I, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Security Deposits” means the assets deposited with the Clearing House by each
Clearing Member as security for its obligations to the Clearing House pursuant
to CME Rule 816.

“Servicing Bank” means each Bank designated as a Servicing Bank in accordance
with Section 4.5.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Subsidiary” means any corporation more than 50% of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or by one or more Subsidiaries or by the Company and
one or more Subsidiaries, or any similar business organization which is so owned
or controlled.

“Surplus Funds” means funds in excess of those needed for normal operations in
the Clearing House Accounts and the General Accounts as referenced in CME
Rule 802.B.

“Survivor” has the meaning set forth in Section 11.9(c).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
fees, deductions, charges or withholdings imposed by any governmental authority.

“Terminated Commitment” has the meaning set forth in Section 2.7.2.

“Termination Notice” has the meaning set forth in Section 11.9(c).

“Test Draw” means a nominal Advance made for the purpose of testing
communication and draw procedures with any Bank.

“2.7.2 Effective Date” has the meaning set forth in Section 2.7.2.

“2.7.2 Notice” has the meaning set forth in Section 2.7.2.

“Unfunded Liabilities” means, (i) in the case of Single Employer Plans, the
amount (if any) by which the present value of all vested nonforfeitable benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, and (ii) in the case of Multiemployer Plans, the withdrawal liability of
the Company and Subsidiaries.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56,115 Stat. 272 (2001), as amended.

“Wholly-Owned Subsidiary” means any Subsidiary all of the outstanding voting
securities of which shall at the time be owned or controlled, directly or
indirectly, by the Company or one or more Wholly-Owned Subsidiaries, or by the
Company and one or more Wholly-Owned Subsidiaries, or any similar business
organization which is so owned or controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

Section 2.1 Revolving Credit Loans. Through and including the Revolving Credit
Termination Date, each Bank severally agrees, on the terms and conditions set
forth in this Agreement and in its Note, to make Loans to the Company from time
to time in amounts not to exceed in the aggregate at any one time outstanding
the amount of its Commitment; provided, however, that no Loan shall be made if,
after giving effect thereto, the aggregate outstanding principal of all Loans
would exceed the lesser of (A) the Aggregate Commitment or (B) the Borrowing
Base. Subject to the terms of this Agreement, the Company may borrow, repay and
reborrow at any time through the Revolving Credit Termination Date. The
obligations of any Bank to make Loans hereunder shall cease at 4:01 p.m.
(Chicago time) on the Revolving Credit Termination Date.

Section 2.2 Ratable Loans. Each Advance hereunder shall consist of Loans made
from the several Banks, ratably in proportion to the amounts of their respective
Commitments on the date of such Advance.

Section 2.3 Payment on Last Day of Interest Period. Each Advance and accrued and
unpaid interest thereon shall be due and payable 30 days after such Advance is
made, except in the case of a Test Draw which shall be repaid pursuant to the
provisions of Section 7.2 hereof.

Section 2.4 Reborrowing of Advances. No Loans may be made hereunder to repay
Advances without the consent of all of the Banks.

Section 2.5 Optional Principal Payments. The Company may from time to time
prepay, without premium or penalty, all or a portion of any outstanding Advance,
pro rata among the Banks, in accordance with their respective shares of such
Advance by giving notice of such prepayment by 10:00 a.m. (Chicago time) on the
date of such payment to each Bank. Repayment of principal pursuant to this
Section 2.5 shall be applied to prepay the outstanding Loans, pro rata, and
shall be accompanied by accrued and unpaid interest thereon.

Section 2.6 Mandatory Principal Payments. On any day on which the aggregate
outstanding principal of the Loans exceeds the Borrowing Base or the Aggregate
Commitment, such excess shall be immediately due and payable without the
necessity of any notice or demand. Repayment of such excess amounts shall be
applied to prepay the outstanding Loans, pro rata, and shall be accompanied by
accrued and unpaid interest thereon.

Section 2.7 Adjustments of Commitments.

Section 2.7.1 Adjustments by the Company. The Company may permanently reduce the
Aggregate Commitment, in whole or in part ratably among the Banks, in proportion
to the amounts of their respective Commitments in integral multiples of
$1,000,000, upon at least ten Business Days’ written notice to the Banks, which
shall specify the amount of any such reduction; provided, however, that, subject
to Sections 2.7.2, 11.9(b) and 11.9(c), the amount of the Aggregate Commitment
may not be reduced below the outstanding principal amount of the Advance(s), and
provided further that a reduction by the Company of the Aggregate Commitment to
zero shall terminate this Agreement as of the effective date of such reduction.
All accrued and unpaid commitment fees shall be payable on the effective date of
such termination.

Section 2.7.2 Adjustments by Banks for Accelerated Termination. If the
Commitment of a Bank hereunder is terminated pursuant to Section 11.9(b) or
11.9(c), the Company shall immediately notify each remaining Bank
(“Non-Terminating Bank”), in writing of such termination (“Accelerated
Termination Notice”) and shall state the amount of such terminating Bank’s
Commitment (“Terminated Commitment”) in the Accelerated Termination Notice. Each
Non-Terminating Bank shall notify the Company, in writing, on or before the 5th
Business Day after the date of the Accelerated Termination Notice, if and by
what amount such Bank is willing to increase its Commitment, which amount shall
be equal to all or some portion of the Terminated Commitment (each, a “2.7.2
Notice”). Any Non-Terminating Bank that fails to so notify the Company on or
before such 5th Business Day, shall be deemed to have declined to increase its
Commitment. If offers to increase Commitments are made by two or more
Non-Terminating Banks in an aggregate amount greater than the aggregate amount
of the Terminated Commitment, such Non-Terminating Banks and the Company hereby
agree that such offers shall be allocated as nearly as possible in proportion to
the aggregate amount of such offers, so that the aggregate amount thereof will
not exceed the amount of the Terminated Commitment. On or before the 6th
Business Day after the date of the Accelerated Termination Notice, the Company
shall notify each Non-Terminating Bank of the amount by which each such
Non-Terminating Bank’s Commitment has been increased, which amount shall not
exceed the amount of such Non-Terminating Bank’s offer to increase its
Commitment in such Bank’s 2.7.2 Notice. All increases of Commitments by the
Banks, under this Section 2.7.2 shall become effective on the terminating Bank’s
Accelerated Termination Date (“2.7.2 Effective Date”). The Company shall
promptly, and in no event later than the 2.7.2 Effective Date, deliver to each
Bank whose Commitment has been increased pursuant to this Section 2.7.2 a new
Note reflecting such Bank’s new Commitment amount and each such Bank shall
promptly, after repayment to such Bank of such Bank’s ratable share of all
Advances outstanding on the 2.7.2 Effective Date, return to the Company such
Bank’s superseded Note. On the 2.7.2 Effective Date, the Commitments shall be
adjusted to reflect any such increases.

Section 2.8 Commitment Fee. From the date hereof to and including the Revolving
Credit Termination Date, the Company agrees to pay to each Bank a commitment fee
of 7/100 of 1% per annum (on the basis of a year consisting of 360 days and for
actual days elapsed) on the daily amount of such Bank’s ratable share
(determined in proportion to its respective Commitment) of the excess of (i) the
amount of the Aggregate Commitment over (ii) the aggregate principal amount of
all outstanding Advances of the Banks, payable in arrears on the last day of
each November, February, May and August hereafter and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.

Section 2.9 Collateral.

(a) All Obligations of the Company under this Agreement, the Notes and all other
Loan Documents shall be secured by the Collateral in accordance with the
Collateral Documents.

(b) So long as no Default shall have occurred and be continuing, the Company may
from time to time replace any security credited to any Securities Account or any
Money Fund Shares subject to the Lien of the Security and Pledge Agreement with
another security of a type described in CME Rule 816 or CME Rule 821 that has a
market value equal to or greater than the market value of the replaced security,
determined as of the date of replacement by the Collateral Agent in accordance
with its usual and customary practices.

(c) So long as no Default shall have occurred and be continuing, the Company may
from time to time direct the Collateral Agent to (and the Collateral Agent shall
upon the request of the Company) liquidate any securities credited to any
Securities Account and any Money Fund Shares and apply the proceeds thereof and
any other amounts credited to any Securities Account to repay any outstanding
Loans, provided that after giving effect to such liquidation and the repayment
of such Loans, the aggregate principal amount of all remaining Loans outstanding
as of the date of such removal shall not exceed the Borrowing Base as of the
date of such removal.

(d) Upon any replacement or liquidation of Collateral pursuant to subsection
(b) or (c) above, the Lien of the Collateral Agent on the replaced or liquidated
Collateral, as applicable, shall be deemed released without further consent of
the Collateral Agent or any Bank.

Section 2.10 Additional Credit Facility.

(a) The Company may, at its option and without the consent of the Banks, in a
minimum amount of $10,000,000 on each occasion, seek to increase the Aggregate
Commitment by up to an aggregate amount of $250,000,000 (resulting in a maximum
Aggregate Commitment of $1,000,000,000) upon at least three (3) Business Days’
prior written notice to the Collateral Agent, which notice shall specify the
amount of any such increase and shall be delivered at a time when no Default or
Unmatured Default has occurred and is continuing. The Company may, after giving
such notice and in its sole discretion, offer the increase in the Aggregate
Commitment to other lenders or entities reasonably acceptable to the Collateral
Agent and the Company. No increase in the Aggregate Commitment shall become
effective until the existing or new Banks extending such new or increased
Commitment amount and the Company shall have delivered to the Collateral Agent a
document reasonably satisfactory to the Collateral Agent and the Company
pursuant to which any such existing Bank states the amount of its Commitment
increase, any such new Bank states its Commitment amount and agrees to assume
and accept the obligations and rights of a Bank hereunder and the Company
accepts such new or increased Commitments. The Banks (new or existing) shall
accept an assignment from the existing Banks, and the existing Banks shall make
an assignment to the new or existing Banks accepting a new or increased
Commitment, of a direct interest in each then outstanding Advance such that,
after giving effect thereto, all credit exposure hereunder is held ratably by
the Banks in proportion to their respective Commitments. Assignments pursuant to
the preceding sentence shall be made in exchange for the principal amount
assigned plus accrued and unpaid interest and accrued and unpaid facility fees.
Any such increase of the Aggregate Commitment shall be subject to receipt by the
Collateral Agent from the Company of such supplemental opinions, resolutions,
certificates and other documents as the Collateral Agent may reasonably request.

(b) In addition to the foregoing, to the extent that the Company has reduced the
Aggregate Commitment with respect to any or all of the Banks, the Company may,
from time to time, increase any portion of any such Bank’s respective
Commitment, with such Bank’s consent, in an amount up to the amount so reduced,
provided that each such Bank shall accept an assignment from the existing Banks,
and the existing Banks shall make an assignment to each such Bank of a direct
interest in each then outstanding Advance such that, after giving effect
thereto, all credit exposure hereunder is held ratably by the Banks in
proportion to their respective Commitments. The documents evidencing any such
increase in the Commitment shall be in a form reasonably acceptable to the
Company and the Collateral Agent.

(c) This Section 2.10 shall supercede any provisions contained in this Agreement
to the contrary.

ARTICLE III

FUNDING THE CREDITS

Section 3.1 Method of Borrowing. The Company shall give the Collateral Agent,
each Bank and each Servicing Bank notice not later than 3:45 p.m. (Chicago time)
on the Borrowing Date of each Advance, specifying the amount of such Advance,
each Bank’s pro rata share thereof and the account located at the Collateral
Agent to which the proceeds of such Advance are to be disbursed. Subject to
satisfaction of the applicable conditions precedent set forth in Article V, not
later than 4:45 p.m. (Chicago time) on each Borrowing Date, each Bank severally
shall make available to the Company in the specified account located at the
Collateral Agent, its pro rata share of the full amount of each Advance in
immediately available funds. Further, if applicable, not later than 4:45 p.m.
(Chicago time) on each Borrowing Date, each Servicing Bank shall make available
to the Company in the specified account located at the Collateral Agent, on
behalf of the Bank or Banks that it services, such serviced Bank’s or Banks’ pro
rata share of the full amount of each Advance in immediately available funds.
Following such notice of Advance from the Company, the Collateral Agent shall
determine the aggregate market value of the Collateral and the Borrowing Base in
accordance with the terms hereof and promptly, but in any event, not later than
4:15 p.m. (Chicago time), provide the Company and each Bank with a Collateral
Notice. Upon determination of the Borrowing Base, the Collateral Agent shall
make available to the Company in immediately available funds the lesser of
(a) the aggregate amount of each Bank’s pro rata share of the Advance to the
extent such amount has been funded by such Bank at such time or (b) the Excess
Availability.

Section 3.2 Minimum Amount of Each Advance. Except in the case of a Test Draw,
each Advance shall be in the minimum amount of $10,000,000 (and in integral
multiples of $250,000 if in excess thereof), provided, however, that any Advance
may be in the aggregate amount of the Excess Availability.

Section 3.3 Rate Before and After Maturity. Prior to maturity, Advances shall
bear interest at the Fed Funds Effective Rate plus 45/100 of 1% per annum. Any
Advance not paid at maturity, whether by acceleration or otherwise, shall bear
interest until paid in full at a rate per annum equal to the Fed Funds Effective
Rate plus 2.4% per annum. In the event that a change in the Fed Funds Effective
Rate is announced or published at the time a Loan is outstanding, such change
shall become effective at the time it is announced or published.

Section 3.4 Method of Payment. All payments (including prepayments) of
principal, interest, commitment fees and other amounts payable hereunder by the
Company shall be made without setoff or counterclaim in immediately available
funds to the Banks (or, if applicable, the related Servicing Banks) at the
addresses specified pursuant to Article XIII. All such payments shall be applied
to principal, interest, fees, expenses and other amounts due and payable
hereunder in the following order: first, to amounts payable hereunder other than
principal, interest and commitment fees; second, to commitment fees (in
chronological order in accordance with the dates such fees became due and
payable); and third, to principal of, and interest on, the Advances (in
chronological order in accordance with the dates such Advances were made; and as
to any single Advance, first to interest thereon and second to principal
thereof). Subject to the provisions of Section 4.4 and, except with respect to
payments made to a Bank whose Commitment is terminated (or whose commitment fee
is revised) pursuant to Section 11.9(b) or (c), (a) all payments of principal
of, and interest on, the Advances shall be made to the Banks (or, if applicable,
the related Servicing Banks) ratably among the Banks, in proportion to the
outstanding principal amount of their respective Loans constituting part of such
Advance and (b) all payments of commitment fees and other amounts payable
hereunder to the Banks shall be made to the Banks (or, if applicable, the
related Servicing Banks on behalf of the applicable Banks, if applicable)
ratably among the Banks, in proportion to the amounts of their respective
Commitments on the date such payment is made.

Section 3.5 Notes; Telephonic Notices. Each Bank shall maintain in accordance
with its usual and customary practices an account or accounts evidencing the
Loans made by such Bank from time to time, including the amounts of principal
and interest payable and paid to such Bank from time to time under this
Agreement and the Notes; and each Bank is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to its Note or in its books and records; provided, however, that the
failure to so record shall not affect the Company’s obligations under such Note.
The records kept by each Bank shall be presumed to be accurate and shall be
binding upon the Company absent manifest error. The Company hereby authorizes
the Banks and the Servicing Banks to extend Advances based on telephonic notices
made by any Persons any such Bank or Servicing Bank in good faith believes to be
acting on behalf of the Company. The Company agrees to deliver promptly to each
Bank and Servicing Bank a written confirmation of each telephonic notice signed
by an authorized signatory. If the written confirmation differs in any material
respect from the action taken by a Bank or Servicing Bank, as applicable, the
records of such Bank or Servicing Bank, as applicable, shall govern absent
manifest error.

Section 3.6 Interest Payment Dates; Interest Basis. Interest accrued on each
Advance prior to maturity shall be payable to the Banks (or, if applicable, the
related Servicing Banks) on the date on which the Advance is paid or prepaid,
whether due to acceleration or otherwise. Interest accrued on each Advance after
maturity shall be payable on demand. Interest and commitment fees shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (local time at
the place of payment). If any payment of principal of, or interest on, an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

ARTICLE IV

BANKS’ SERVICING ARRANGEMENT

Section 4.1 Notice to and Payment by the Banks. Promptly after receiving notice
from the Company of each Advance requested pursuant to Section 3.1, the
Servicing Banks shall notify each of the applicable Banks by telephone (which
may, at the option of the Servicing Banks, be accompanied by facsimile
transmission), of each Advance, which notice shall state: (a) the dollar amount
of such Advance; (b) each Bank’s ratable share of such Advance; (c) the date and
time when such Advance is to be made; and (d) the Servicing Bank to which the
applicable Bank’s ratable share of such Advance shall be sent. Except as
hereinafter provided, promptly after receipt of such notice from the applicable
Servicing Bank and, in any event, before the time specified in such notice as
the time when such Advance is to be made to the Company, each applicable Bank
shall transfer its ratable share of such Advance to the appropriate Servicing
Bank by Federal Reserve wire transfer or, in the event of a failure of the
Federal Reserve wire transfer system, in other immediately available funds via
the SWIFT system or otherwise.

Section 4.2 Payment by Banks to Servicing Banks. If a Servicing Bank fails to
receive a transfer from any of the applicable Banks by the time required
pursuant to Section 4.1, such Servicing Bank shall advance such amount for and
on behalf of such Bank, provided that, notwithstanding the foregoing, such Bank
shall, in any event, transfer to the Servicing Bank, by the means set forth in
Section 4.1, its ratable share of the relevant Advance not later than 10:00 a.m.
(Chicago time) the next Business Day after the Servicing Bank provides such Bank
with the notice specified in Section 4.1. In the event a Servicing Bank advances
funds overnight to the Company pursuant to the immediately preceding sentence,
the Bank on whose behalf such funds are advanced shall reimburse the Servicing
Bank for the Servicing Bank’s cost of overnight funds, for the period from the
time the Servicing Bank advances such funds to the Company for and on behalf of
such Bank to the time of the Servicing Bank’s receipt of such Bank’s transfer of
its ratable share of the relevant Advance. Such Servicing Bank shall promptly
provide such Bank with notice of the amount of its cost of overnight funds for
such period and such amount shall thereupon become immediately due and payable
from such Bank to such Servicing Bank, and shall be paid by such Bank to such
Servicing Bank upon receipt of such notice without further notice from or demand
by such Servicing Bank.

Section 4.3 Distribution of Payments. Whenever a Servicing Bank receives from,
or on behalf of the Company, or any other person or party, a payment of
principal, interest or commitment fees or other amount payable in connection
with the Loans with respect to any of which the applicable Banks are entitled to
receive a share, such Servicing Bank shall promptly pay to such Banks, in lawful
money of the United States of America and in the kind of funds so received by
such Servicing Bank, the amount due each of such Banks as determined pursuant to
this Agreement; provided, however, that the amount of such distribution shall be
adjusted to the extent that amounts are owed by any Bank to such Servicing Bank
pursuant to Section 4.2 or are required to be returned to such Servicing Bank
pursuant to Section 4.4. If any payment of principal, interest or commitment
fees or other amount payable in connection with the Loans is received from or on
behalf of the Company by a Servicing Bank before 10:00 a.m. (Chicago time) on
any Business Day, that Servicing Bank shall use reasonable efforts to wire
transfer the appropriate portion of the same to the applicable Banks that same
Business Day, but in any event shall wire the same to each of such Banks before
the end of the next Business Day. In the event that a Servicing Bank receives
any such payment from or on behalf of the Company before 10:00 a.m. (Chicago
time) on any Business Day and does not transfer to the applicable Banks the
appropriate portion of such payment on that day, the Company shall, promptly
upon receipt of notice from any such Bank, pay directly to such Bank an amount
equal to the interest on such portion, at the Fed Funds Effective Rate or, with
respect to any payment of principal on a Loan, at the rate set forth in Section
3.3, for the period commencing on the day such Servicing Bank receives such
payment up to but not including the following Business Day.

Section 4.4 Rescission of Payments by the Company. If all or part of any payment
made by the Company to a Servicing Bank of principal, interest or commitment
fees or other amount payable in connection with the Loans is rescinded or must
otherwise be returned for any reason and if a Servicing Bank has paid to any of
the Banks such Bank’s ratable share therein, such Bank shall, upon telephone
notice from such Servicing Bank, forthwith pay to such Servicing Bank, on the
date of such telephone notice (if notice is received by such Servicing Bank at
or prior to 10:00 a.m. Chicago time) or on the next Business Day (if notice is
received by such Servicing Bank after 10:00 a.m. Chicago time), an amount equal
to such Bank’s ratable interest in the amount that was rescinded or that must be
so returned by the Servicing Bank. A Servicing Bank shall promptly return to the
Company each such amount (or any lesser amount) that is received from each Bank.
A Servicing Bank shall have no obligation to the Company for any amount that the
Servicing Bank paid to any Bank and that is not repaid by such Bank, provided
that the Servicing Bank did in fact provide such Bank with the notice described
above to the effect that such payment was rescinded or must be returned.

Section 4.5 Powers Granted to the Servicing Banks. The Company and one or more
Banks (each a “Principal Bank”) may, upon mutual agreement, from time to time
request another Bank to act as a Servicing Bank for the purpose of administering
and servicing the Loans of the Principal Banks. Upon the acceptance of the offer
to service by the proposed Servicing Bank (which shall be in the sole discretion
of such proposed Servicing Bank), such Bank shall be a Servicing Bank hereunder
and as administrator of the Loans of the Principal Banks for which it acts (and
not as an agent, employee or fiduciary), shall be entitled to exercise all such
powers as are incidental to the powers to receive and collect funds from the
Principal Banks and the Company as provided for in this Agreement, and to take
such other actions with respect to such Loans as are provided hereby or as may
be from time to time agreed by such Servicing Bank and the Principal Banks. In
acting under this Agreement, each Servicing Bank agrees to exercise the same
degree of care in administering such Loans as it would use in managing its own
loans; provided, however, that this sentence shall not make any Servicing Bank a
fiduciary to any Principal Bank. The Principal Banks and the Company hereby
agree and acknowledge that (i) in performing the duties provided for in this
Agreement, the Servicing Banks are acting solely for the benefit of the
Principal Banks and are in no way to be construed to be acting as agent for the
Company; and (ii) the servicing arrangement provided for herein is not intended
to constitute, and shall not be construed to establish, a partnership or joint
venture between the Servicing Banks and the Principal Banks, or between the
Servicing Banks and the Company.

Section 4.6 Resignation or Termination of Servicing Bank. A Servicing Bank may
resign its position as such at any time upon thirty (30) day’s prior written
notice to the Company and the Principal Banks for which it acts, and the Company
and the applicable Principal Banks acting together may terminate a Servicing
Bank’s role as such at any time upon thirty (30) day’s prior written notice to
such Servicing Bank. Subsequent to the effective date of such resignation or
termination, the resigned or terminated (as applicable) Servicing Bank shall
have no further obligations in that capacity under this Agreement, and unless
and until a successor servicing bank is appointed by the Company and the
applicable Principal Banks acting together, (i) the services performed by such
Servicing Bank hereunder shall be performed by the individual Principal Banks
and the Company, each on its own behalf, and (ii) any payments or communications
made by the Company to such Servicing Bank hereunder shall be made directly to
the applicable individual Principal Banks.

Section 4.7 Non-Reliance Representation. Each of the Banks acknowledges and
represents that it has, independently of and without reliance upon the Servicing
Banks, and based solely upon its own expertise (and the expertise of its agents
and independent advisors, if any) and upon financial statements and other
information deemed appropriate by it, made its own credit analysis of the
Company and made its own decision to enter into this Agreement. Each of the
Banks further acknowledges and represents that it will, independently of and
without reliance upon the Servicing Banks, and based solely upon its own
expertise (and the expertise of its agents and independent advisors, if any) and
upon such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis of the Company and its own decisions
with respect to this Agreement.

Section 4.8 Exculpation. No Servicing Bank nor any of its shareholders,
directors, officers, employees or agents shall be liable to the Banks, or any of
them individually, for any obligation, undertaking, act or judgment of the
Company or any other Person, or for any error of judgment or any action taken or
omitted to be taken by such Servicing Banks or any other Servicing Bank (except
and to the extent that the same arises from gross negligence or willful
misconduct on the part of such Servicing Bank), or be bound to ascertain or
inquire as to the performance or observance of any term of any of the Loan
Documents. Without limiting the generality of the foregoing, the Servicing
Banks: (a) may consult with legal counsel selected by the Servicing Banks and
shall not be liable for any action taken or omitted to be taken in good faith by
the Servicing Banks in accordance with the advice of such counsel; (b) makes no
warranty or representation and shall not be responsible for any warranty or
representation made in or in connection with any of the Loan Documents, or for
the financial condition of the Company or any other Person, or for the
observance or performance of any obligations of the Company or any other Person,
or for the truth or accuracy of any document provided to the Banks that the
Servicing Banks have initially received from, or that the Servicing Banks have
prepared based upon information received from, the Company or any other Person;
(c) make no warranty or representation and shall not be responsible for the due
execution, validity, enforceability, sufficiency or collectibility of any of the
Loan Documents; (d) shall incur no liability under or in respect of any such
agreement or document by acting upon any notice (by telephone or otherwise), or
writing (including telex and telegraphic communication) believed by the
Servicing Banks in good faith to be genuine and to be signed or sent by the
proper party or Person; and (e) make no warranty or guarantee as to: (i) future
payments by the Company or any other obligor or guarantor of the Loans, (ii) the
Company’s future compliance with or performance of any of the terms and
conditions contained in the Loan Documents, or (iii) the collectibility of the
Loans.

Section 4.9 Acknowledgment. The parties to this Agreement acknowledge that as of
the date hereof there are no Servicing Banks. The provisions of the foregoing
section apply if and to the extent any Servicing Bank is appointed at a later
date.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions Precedent.

(a) Conditions to Closing. This Agreement shall become effective as of the date
hereof upon the execution and delivery of a counterpart hereto by each party
hereto.

(b) Conditions to Initial Advance. No Bank shall be required to make the initial
Advance hereunder unless the Company has furnished to such Bank:

(i) A copy of the certificate of incorporation of the Company certified by the
Delaware Secretary of State and certified by a secretary or assistant secretary
of the Company to be true and correct as of the date hereof.

(ii) A copy of the bylaws of the Company certified by a secretary or assistant
secretary of the Company to be true and correct as of the date hereof.

(iii) A certificate of good standing with respect to the Company, certified by
the Secretary of State of Delaware.

(iv) A copy, certified by the Secretary or Assistant Secretary of the Company,
of CME’s Board of Directors’ resolutions authorizing the execution of the Loan
Documents.

(v) An incumbency certificate, in substantially the form of Exhibit G hereto,
executed by the Secretary or Assistant Secretary of the Company, which shall
identify by name and title and bear the signature of the officers of the Company
authorized to sign the Loan Documents and to make borrowings hereunder,
including telephonic borrowings, upon which certificate the Banks shall be
entitled to rely until informed of any change in writing by the Company.

(vi) A certificate, signed by the CEO, president and COO, managing director &
president of the Clearing House division, or managing director & chief financial
officer of the Company or his delegate, in substantially the form of Exhibit B
hereto. Such certificate may be furnished by the Company by any means set forth
in Section 13.1 hereof, and shall be deemed given to such Bank as provided
therein.

(vii) A written opinion of the Company’s counsel, addressed to the Banks (or
upon which the Banks may rely), covering the matters set forth in Exhibit C
hereto.

(viii) A Note, duly executed and delivered by the Company and payable to the
order of such Bank.

(ix) A copy of the Security and Pledge Agreement, duly executed and delivered by
the Company, for itself and as Member Attorney-in-Fact on behalf of each grantor
named therein and the Collateral Agent.

(x) A copy of the Securities Account Control Agreement, duly executed and
delivered by the Company, for itself and as Member Attorney-in-Fact on behalf of
each grantor named therein, The Bank of New York, as Securities Intermediary (as
defined therein) and the Collateral Agent.

Section 5.2 Each Advance. No Bank shall be required to make any Advance
(including the initial Advance), unless on the applicable Borrowing Date both
before and immediately after giving effect to the Advance:

(a) There exists no Default or Unmatured Default.

(b) The representations and warranties contained in Article VI are true and
correct in all material respects as of such Borrowing Date except for deemed
changes in the Schedules hereto reflecting transactions permitted by this
Agreement.

(c) The Company has furnished to such Bank a certificate, substantially in the
form of Exhibit D, which sets forth in reasonable detail the intended use of the
proceeds of such Advance (which shall comply with Section 7.2 hereof) and
confirms that such proceeds will not be used to repay maturing Advances except
as permitted pursuant to Section 2.4 hereof. Such certificate may be furnished
by Company by any means set forth in Section 13.1 hereof, and shall be deemed
delivered to such Bank as provided therein.

(d) The aggregate outstanding principal of all Loans, after giving effect to the
Loans to be made on such Borrowing Date, does not exceed the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base as of such date.

The Company’s receipt of the proceeds of any Loan hereunder shall constitute a
representation and warranty by the Company that the conditions contained in
Sections 5.2(a) and (b) have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks, as of the date hereof and the
date of each Advance, that:

Section 6.1 Corporate Existence and Standing. Each of the Company and the
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and where the failure to have such authority would
reasonably be expected to have a Material Adverse Effect.

Section 6.2 Authorization and Validity.

(a) The Company has the corporate power and authority and legal right to execute
and deliver the Loan Documents and to perform its obligations thereunder. The
execution and delivery by the Company of the Loan Documents and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings. The Company has duly executed and delivered the Loan Documents, and
the Loan Documents constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is considered in a proceeding at law
or in equity).

(b) The Company has the authority pursuant to CME Rules 816 and 821 to execute
and deliver, as Member Attorney-in-Fact on behalf of the applicable Clearing
Members, the Collateral Documents. Pursuant to CME Rule 816, the Company has the
authority, as Member Attorney-in-Fact on behalf of the applicable Clearing
Members, to cause the Security Deposits to be subject to the Lien of the
Collateral Documents to secure the Obligations. Pursuant to CME Rule 821, the
Company has the authority, as Member Attorney-in-Fact on behalf of the
applicable Clearing Members, to cause the Performance Bonds of Defaulted
Clearing Members to be subject to the Lien of the Collateral Documents to secure
the Obligations. CME Rules 816, 821 and 913.B, as set forth in Exhibit J, have
been duly adopted and are in full force and effect.

Section 6.3 Compliance with Laws and Contracts. Neither the execution and
delivery by the Company of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Company or any Subsidiary or the Company’s or any
Subsidiary’s articles of incorporation or by-laws or the provisions of any
material indenture, instrument or agreement to which the Company or any
Subsidiary is a party or is subject, or by which it, or its property, is bound,
or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, that has not been obtained is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents as against the Company.

Section 6.4 Financial Statements. The most recent annual, audited consolidated
financial statements of Holdings and its subsidiaries (which include the Company
and the Subsidiaries) heretofore delivered to the Banks were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared and fairly present in all material respects the
consolidated financial condition and operations of Holdings and its subsidiaries
at such date and the consolidated results of their operations for the period
covered thereby.

Section 6.5 Material Adverse Change. No material adverse change in the business,
financial condition, or results of operations of the Company and the
Subsidiaries has occurred since the date of the financial statements referred to
in Section 6.4; provided, however, that in the event the Company utilizes its
own funds to repay all or any portion of an Advance, and such repayment results
in such a material adverse change, then such material adverse change shall not
be deemed to have occurred until the thirty-first consecutive day that such
material adverse change continues.

Section 6.6 Subsidiaries. Schedule I contains an accurate list of all of the
presently existing Subsidiaries of the Company, setting forth their respective
jurisdictions of incorporation and the percentage of their respective capital
stock owned by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of such Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

Section 6.7 Accuracy of Information. No written information, exhibit or report
furnished by the Company or any Subsidiary to any Bank in connection with the
negotiation of the Loan Documents contained any material misstatement of fact or
omitted to state a material fact or any fact necessary to make the statements
contained therein not materially misleading in light of the circumstances
existing at the time furnished.

Section 6.8 Margin Regulations. Margin Stock (as defined in Regulation U)
constitutes less than 25% of those assets of the Company and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder. No proceeds of any Loans will be used to “purchase” or “carry” any
“margin stock” (each as defined in Regulation U), or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System as now and from time to time hereafter in effect.

Section 6.9 Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed by any of them and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any such Subsidiary,
except such taxes, if any, as are being contested in good faith. To the best of
the Company’s knowledge, no tax liens have been filed and no claims are being
asserted with respect to any such taxes other than those taxes that are being
contested in good faith. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

Section 6.10 Litigation. Except as set forth in Schedule II attached hereto,
there is no litigation or proceeding before any governmental authority pending
or, to the knowledge of any of their officers, threatened, against or affecting
the Company or any Subsidiary of the Company which might reasonably be expected
to materially adversely affect the business, financial condition or results of
operations of the Company or the ability of the Company to perform its
obligations under the Loan Documents.

Section 6.11 ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Company nor any of its Subsidiaries has
withdrawn from any Plan or initiated steps to do so, and no steps have been
taken to terminate any Plan.

ARTICLE VII

COVENANTS

During the term of this Agreement and thereafter as long as any Advances remain
outstanding hereunder, unless the Required Banks shall otherwise consent in
writing:

Section 7.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Banks:

(a) Within 120 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Required Banks, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for Holdings and its subsidiaries (including
the Company), including balance sheets as of the end of such period, and
statements of income, changes in shareholders’ equity and a statement of cash
flows for the year then ended, accompanied by any management letter prepared by
said accountants and by a certificate of said accountants in substantially the
form of Exhibit E hereto, or if, in the opinion of such accountants, such
certificate is not applicable, a description of any Default or Unmatured Default
relating to accounting matters that in their opinion exists, stating the nature
and status thereof.

(b) Within 120 days after the close of each of its fiscal years, for the Company
and its Subsidiaries, an unaudited consolidated balance sheet as at the end of
such period and unaudited consolidated statements of income, changes in
shareholders’ equity and a statement of cash flow for the year then ended, each
prepared in a manner consistent with the preparation of Holdings’ year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes).

(c) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet as at the close of each such period and unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows from the beginning of such fiscal year to the end of such quarter, each
prepared in a manner consistent with the preparation of the Company’s year-end
statements and in accordance with Agreement Accounting Principles (other than
the absence of footnotes and subject to normal year-end adjustments).

(d) Within 45 days after the close of the first three quarterly periods of each
of the Company’s fiscal years and within 120 days after the close of each of the
Company’s fiscal years, a report of (i) current Surplus Funds, (ii) the
aggregate amount of Security Deposits being held by the Company including a
breakdown of the asset types making up such Security Deposits and the location
thereof and (iii) the aggregate amount of Performance Bonds of Defaulted
Clearing Members being held by the Company including a breakdown of the asset
types making up such Performance Bonds and the location thereof.

(e) Within the time periods set forth herein for the furnishing of the financial
statements required hereunder, a certificate signed by its managing director &
chief financial officer or another managing director, in substantially the form
of Exhibit F hereto, (i) certifying that, to the knowledge of such officer or
director, no Default or Unmatured Default has occurred during the period covered
by such financial statements or (ii) if any Default or Unmatured Default exists,
showing the calculations set forth in Exhibit F as well as setting forth a
description of the nature and status of such Default or Unmatured Default.

(f) Within 120 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Plan, signed by the managing director & chief
financial officer of the Company or another managing director, or, in the event
there are no Unfunded Liabilities, a certificate signed by its managing director
& chief financial officer or another managing director to that effect.

(g) As soon as possible and in any event within 10 days after the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the managing director & chief financial officer of the Company or
another managing director, describing said Reportable Event and the action which
the Company proposes to take with respect thereto.

(h) Such other information (including non-financial information) as any Bank may
from time to time reasonably request.

Section 7.2 Use of Proceeds. Except in the case of a Test Draw, the Company will
only use the proceeds of the Advances to provide temporary liquidity in
circumstances where CME is entitled to use the Security Deposits and Performance
Bonds of its Clearing Members to satisfy any outstanding obligations of any
defaulting Clearing Members to CME as provided in the CME Rules and in
circumstances where a Money Gridlock Situation that affects the Company’s
operations exists. Additionally, the Company may use the proceeds of the
Advances to fulfill its obligations under the GFX™ Guaranty, provided, however,
that the Company may use the proceeds for such purposes only up to the amount of
Surplus Funds on any given day. Additionally, the Company from time to time may
conduct Test Draws which may be repaid on the Borrowing Date or on the Business
Day immediately following such Borrowing Date. The Company will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Loans to “purchase” or
“carry” any “margin stock” (each as defined in Regulation U) or for any purpose
that violates the provisions of Regulation T, U or X of the Board of the Federal
Reserve System as now and from time to time hereafter in effect.

Section 7.3 Notice of Default. The Company will, and will cause each Subsidiary
to, give prompt notice in writing to the Banks of the occurrence of any Default
or Unmatured Default and of any other development, financial or otherwise, which
would reasonably be expected to materially adversely affect its business,
properties or affairs or the ability of the Company to repay the Obligations.

Section 7.4 Conduct of Business. The Company will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and to do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted and where the failure to
have such authority would reasonably be expected to have a Material Adverse
Effect.

Section 7.5 Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect.

Section 7.6 Inspection. The Company will, and will cause each Subsidiary to,
permit the Collateral Agent or its representatives and agents, to inspect any of
the properties, corporate books and financial records of the Company and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Company and each Subsidiary, and to discuss the
affairs, finances and accounts of the Company and each Subsidiary (the foregoing
activities, an “Audit”) with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Collateral
Agent may designate; provided that so long as no Default has occurred and is
continuing the Company shall only be responsible for the costs and expenses of
one Audit per 12-month period.

Section 7.7 Tangible Net Worth. The Company will maintain at all times a
Consolidated Tangible Net Worth of not less than $90,000,000. In the event that
the Company exercises its right to increase the Aggregate Commitment under
Section 2.10(a), the minimum Consolidated Tangible Net Worth that the Company
will maintain will increase on a ratable basis to the increase in the Aggregate
Commitment such that if the Company increases the Aggregate Commitment by
$250,000,000 (resulting in a maximum Aggregate Commitment of $1,000,000,000),
the minimum Consolidated Tangible Net Worth to be maintained by the Company
would increase by $30,000,000 to $120,000,000. If the Company exercises its
rights to decrease the Aggregate Commitment under this Agreement, the minimum
Consolidated Tangible Net Worth to be maintained by the Company will decrease on
a ratable basis, provided, however, that under no circumstances will the minimum
Consolidated Tangible Net Worth be reduced to less than $90,000,000. Any such
ratable increase or decrease in the Company’s maintenance of the Consolidated
Tangible Net Worth shall be effective immediately upon the related increase or
decrease in the Aggregate Commitment in accordance with the terms of this
Agreement.

Section 7.8 Liens. The Company will not, nor will it permit any Subsidiary to,
create or incur any Lien in, of or on the Collateral, except:

(a) Liens in favor of the Collateral Agent.

(b) Liens in favor of the Company, which Liens are subordinated to the Liens in
favor of the Collateral Agent in accordance with Article XV hereof.

(c) Liens arising out of repurchase agreements or reverse repurchase agreements
entered into by the Company or any Subsidiary.

(d) Liens arising out of judgments or awards against the Company or any
Subsidiary, in an amount of not more than $5,000,000 in the aggregate, which
judgment or award is vacated, discharged, satisfied or stayed or bonded pending
appeal within 60 days from the entry thereof.

Section 7.9 Additional Clearing Members. Promptly upon any Person becoming a
Clearing Member of CME, the Company will execute and deliver, as Member
Attorney-in-Fact, a supplement to the Security and Pledge Agreement,
substantially in the form of Exhibit A thereto, joining such Clearing Member as
a party to the Security and Pledge Agreement and a supplement to the Securities
Account Control Agreement, substantially in the form of Exhibit B thereto,
joining such Clearing Member as a party to the Securities Account Control
Agreement. If such new Clearing Member deposits Money Fund Shares in
satisfaction of their Security Deposit requirement to the extent such Money Fund
Shares are included in the Borrowing Base, the Company will execute and deliver,
as Member Attorney-in-Fact, a Money Fund Control Agreement, substantially in the
form of Exhibit C to the Security and Pledge Agreement with respect to such
Money Fund Shares for the purpose of granting to the Collateral Agent control
(within the meaning of the UCC) of the Money Fund Shares subject thereto.

Section 7.10 CME Rule Changes. The Company will not, without the prior written
consent of the Banks, amend, revoke, or rescind any CME Rule in any manner that
would have a materially adverse effect on the Lien granted to the Collateral
Agent in the Collateral or the ability of the Collateral Agent to enforce any of
its rights under the Collateral Documents.

Section 7.11 Taxes. The Company will, and will cause each Subsidiary to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or property, except those (i) which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside on the books of the Company or such Subsidiary, as
applicable, or (ii) as to which the failure to pay would not reasonably be
expected to have a Material Adverse Effect.

Section 7.12 Insurance. The Company will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their property in such amounts and covering such risks as is consistent with
sound business practice in the industry, and the Company will furnish to any
Bank upon request full information as to the insurance carried.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.1 Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of the Company or any Subsidiary to the Banks in
this Agreement or in any certificate or written information delivered in
connection with this Agreement or any other Loan Document shall be materially
false as of the date on which made or deemed to have been made.

Section 8.2 Payment Defaults. Nonpayment of the principal of any Note when due,
nonpayment of interest upon any Note within five days after the same becomes due
or nonpayment of any commitment fee or other obligation under any of the Loan
Documents within 10 days after the same becomes due.

Section 8.3 Certain Covenant Defaults. (i) Any breach by the Company of any of
the terms required to be observed by it under Section 7.1 (other than
Section 7.1(g)), which continues unremedied for 10 days after the Company
receives written notice of such breach from any Bank; (ii) any breach by the
Company of any of the terms required to be observed by it under Section 7.2,
7.7, 7.8 or 7.10; or (iii) any material breach by the Company of any of the
other terms or provisions required to be observed by it under Article VII.

Section 8.4 Other Covenant Defaults. The breach by the Company (other than a
breach which constitutes a Default under Section 8.1, 8.2 or 8.3) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within five days after written notice from any Bank.

Section 8.5 Other Indebtedness. Failure of the Company or any Subsidiary to pay
any Indebtedness in an aggregate amount in excess of $5,000,000 when due; or the
default by the Company or any Subsidiary in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, which results in such Indebtedness
being accelerated or declared to be due and payable or required to be prepaid,
redeemed or defeased (other than by a regularly scheduled repayment, redemption
or defeasance or mandatory prepayment, redemption or defeasance) prior to its
stated maturity.

Section 8.6 Bankruptcy, etc. The Company or any Subsidiary shall (a) have an
order for relief entered with respect to it under the federal bankruptcy code,
(b) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (c) make an assignment for the benefit of creditors, (d) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (e) institute any proceeding seeking an order
for relief under the federal bankruptcy code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (f) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.6 or (g) fail to contest in good faith any appointment or proceeding
described in Section 8.7.

Section 8.7 Involuntary Bankruptcy, etc. Without the application, approval or
consent of the Company or any Subsidiary, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any
Subsidiary or any substantial part of its property, or a proceeding described in
Section 8.6(e) shall be instituted against the Company or any Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 45 consecutive days.

Section 8.8 Condemnation. Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of all or
any substantial portion of the property of the Company or any Subsidiary.

Section 8.9 Judgments. The Company or any Subsidiary shall fail to pay, bond or
otherwise discharge, within 30 days of the entry thereof, any judgment or order
for the payment of money in excess of $250,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.

Section 8.10 Security Interest; Validity. The Collateral Agent, for the ratable
benefit of the Banks, shall cease to have a valid and perfected first priority
security interest in the Collateral other than any Money Fund Shares that have
not been included in the Borrowing Base and other than in connection with any
release of Collateral contemplated hereby or by any other Loan Document; or the
Company shall assert the invalidity of any such security interest or the
invalidity or unenforceability of any Collateral Document; or any Collateral
Document shall be terminated without the Collateral Agent’s written consent.

Section 8.11 CFTC Designation. The Commodity Futures Trading Commission (or its
successor) shall revoke or suspend the designation of the Company as a contract
market under the Commodity Exchange Act, as amended for any futures contract
other than for reasons of dormancy or low volume in such contract or for reasons
of disruptions in the underlying market for such contract.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.1 Acceleration. If any Default described in Section 8.6 or 8.7 occurs,
the obligations of the Banks to make Loans hereunder shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of any Bank. If any other Default occurs, the
Required Banks may terminate or suspend the Commitments of the Banks to make
Loans hereunder, or declare the Obligations to be due and payable, or both,
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Company
hereby expressly waives. In addition, at any time after which the Obligations
have become due and payable and the obligations of the Banks to make Loans
hereunder have terminated in accordance with this Section 9.1, the Collateral
Agent may, with the consent of the Required Banks (or shall, upon the direction
of the Required Banks), enforce any and all rights and interest created under
the Collateral Documents or the UCC, including, without limitation, foreclosing
the security interests created pursuant to the Collateral Documents by any
available judicial procedure, and exercise all other rights and remedies of the
Collateral Agent otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved and all of which rights shall be cumulative.

Section 9.2 Amendments. Subject to the provisions of this Section 9.2, the
Required Banks and the Company may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Banks or the Company hereunder or
waiving any Default hereunder; provided, however, that:

(a) the consent of the Company and all of the Banks shall be required to
(i) reduce the percentage specified in the definition of Required Banks,
(ii) reduce the principal amount of or extend the maturity date for any Advance
or reduce the rate or change the time of payment of interest thereon,
(iii) reduce the rate or change the time of payment of any commitment fee, (iv)
adjust the amount of the Commitment of any Bank except as otherwise permitted
herein, (v) amend Section 2.7, 2.8, 5.2 or this Section 9.2, (vi) extend the
Revolving Credit Termination Date, (vii) permit the Company to assign its rights
under this Agreement, (viii) amend the definition of “Borrowing Base” or
“Discounted Value” or the provisions of Annex I hereto (except as set forth in
clause (c) below) or (ix) release any of the Collateral from the Lien granted
pursuant to the Collateral Documents other than as permitted by this Agreement
or any other Loan Document;

(b) the Company may add a new Bank(s) under the terms of this Agreement,
provided, however, that each such new Bank shall agree in writing to be bound by
the terms of this Agreement; and

(c) the Company may modify the Concentration Policy or Minimum Credit Rating,
each as set forth on Annex I hereto, at any time, if such modification results
in an imposition of a more restrictive Concentration Policy or Minimum Credit
Rating than that set forth on Annex I. The Company may modify the Concentration
Policy or Minimum Credit Rating upon approval of the Required Banks if such
modification results in the imposition of a less restrictive Concentration
Policy or Minimum Credit Rating than that set forth on Annex I.

Section 9.3 Preservation of Rights. No delay or omission of the Banks to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Company to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Banks required pursuant to Section 9.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Banks until the Obligations have been paid in full and the
Commitments have been terminated.

ARTICLE X

COLLATERAL AGENT

Section 10.1 Declaration and Acceptance of Appointment; No Fiduciary Duties.
Subject to the terms and conditions hereof, each Bank hereby appoints and
authorizes The Bank of New York to act as its collateral agent hereunder and
under each of the Collateral Documents and other Loan Documents, with such
powers as are expressly delegated to the Collateral Agent by the terms of this
Agreement, the Collateral Documents, and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. The Bank of New York, by
its execution hereof, hereby accepts the appointment made under this
Section 10.1. The Collateral Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement, the Collateral Documents and
the other Loan Documents, or be a trustee for, or have any fiduciary obligation
to, any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Collateral Agent shall be read
into this Agreement or any other Loan Document or otherwise exist for the
Collateral Agent. In performing its functions and duties hereunder and under the
other Loan Documents, the Collateral Agent shall act solely as agent for the
Banks and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Company or any of its successors
or assigns. The Collateral Agent shall not be required to take any action that
exposes the Collateral Agent to personal liability or that is contrary to this
Agreement, any other Loan Document or applicable law. The appointment and
authority of the Collateral Agent hereunder shall terminate upon the
indefeasible payment in full of all Obligations and the termination of the
Commitments. Each Bank hereby authorizes the Collateral Agent to execute each of
the Collateral Documents on behalf of such Bank (the terms of which shall be
binding on such Bank).

Section 10.2 Reliance by Collateral Agent. The Collateral Agent shall in all
cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Company), independent accountants and other experts selected by the
Collateral Agent and acceptable to the Required Banks. The Collateral Agent
shall in all cases be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Company or the Required Banks (or, if
required, all of the Banks), as applicable, as it deems appropriate and it shall
first be indemnified to its satisfaction by the Banks, provided that unless and
until the Collateral Agent shall have received such advice, the Collateral Agent
may take or refrain from taking any action, as the Collateral Agent shall deem
advisable and in the best interests of the Banks. The Collateral Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Company or the Required Banks or all of the
Banks, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Banks.

Section 10.3 Reimbursement and Indemnification. The Banks severally agree to
reimburse and indemnify the Collateral Agent and its officers, directors,
employees, representatives and agents ratably in proportion to the amounts of
their respective Commitments, to the extent not paid or reimbursed by the
Company (i) for any amounts for which the Collateral Agent, acting in its
capacity as Collateral Agent, is entitled to reimbursement by the Company
hereunder or under any other Loan Document and (ii) for any other actual
out-of-pocket expenses incurred by the Collateral Agent, in its capacity as
Collateral Agent and acting on behalf of the Banks, in connection with the
administration and enforcement of this Agreement and the other Loan Documents,
except in each case, for any amounts or expenses that arise as a result of the
gross negligence or willful misconduct of the Collateral Agent.

Section 10.4 Collateral Agent in its Individual Capacity. The Collateral Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Company or any affiliate of the Company as
though the Collateral Agent were not the Collateral Agent hereunder. With
respect to the making of Loans pursuant to this Agreement, the Collateral Agent
shall have the same rights and powers under this Agreement in its individual
capacity as any Bank and may exercise the same as though it were not the
Collateral Agent, and the terms “Bank,” and “Banks” shall include the Collateral
Agent in its individual capacity.

Section 10.5 Resignation or Termination of Collateral Agent. The Collateral
Agent may resign its position as such at any time upon ninety (90) days’ prior
notice to the Company and the Banks. The Collateral Agent may be terminated by
100% of the Banks (excluding any Bank then acting as Collateral Agent) at any
time upon thirty (30) days’ prior notice to the Company, the Collateral Agent
and the other Banks. The Required Banks, with the consent of the Company (such
consent not to be unreasonably withheld), shall appoint a successor Collateral
Agent to succeed any Collateral Agent that resigns or is terminated pursuant to
this Section 10.5. Subsequent to the effective date of such resignation or
termination, the resigning or terminated (as applicable) Collateral Agent shall
have no further obligations in that capacity under this Agreement. If no
successor Collateral Agent shall have been appointed by the Company and the
Required Banks and shall have accepted such appointment prior to the effective
date of the resignation or termination of the then acting Collateral Agent, the
resigning or terminated Collateral Agent may appoint a successor Collateral
Agent, which shall be a bank or trust company organized under the laws of the
United States of America or any State thereof, having a combined capital and
surplus of at least $500,000,000.

Section 10.6 Non-Reliance Representation. Each of the Banks acknowledges and
represents that it has, independently of and without reliance upon the
Collateral Agent, and based solely upon its own expertise (and the expertise of
its agents and independent advisors, if any) and upon financial statements and
other information deemed appropriate by it, made its own credit analysis of the
Company and made its own decision to enter into this Agreement. Each of the
Banks further acknowledges and represents that it will, independently of and
without reliance upon the Collateral Agent, and based solely upon its own
expertise (and the expertise of its agents and independent advisors, if any) and
upon such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis of the Company and its own decisions
with respect to this Agreement.

Section 10.7 Exculpation. Neither the Collateral Agent nor any of its
shareholders, directors, officers, employees or agents shall be liable to the
Banks, or any of them individually, for any obligation, undertaking, act or
judgment of the Company or any other Person, or for any error of judgment or any
action taken or omitted to be taken by the Collateral Agent (except and to the
extent that the same arises from gross negligence or willful misconduct on the
part of the Collateral Agent), or be bound to ascertain or inquire as to the
performance or observance of any term of any of the Loan Documents. Without
limiting the generality of the foregoing, the Collateral Agent: (a) may consult
with legal counsel selected by it and shall not be liable for any action taken
or omitted to be taken in good faith by it in accordance with the advice of such
counsel; (b) makes no warranty or representation and shall not be responsible
for any warranty or representation made in or in connection with any of the Loan
Documents by any Person other than the Collateral Agent, or for the financial
condition of the Company or any other Person, or for the observance or
performance of any obligations of the Company or any other Person other than the
Collateral Agent, or for the truth or accuracy of any document provided to the
Collateral Agent that the Collateral Agent has initially received from, or that
the Collateral Agent has prepared based upon information received from, the
Company or any other Person, except for the Collateral Agent’s responsibility
under Section 10.8; (c) makes no warranty or representation and shall not be
responsible for the due execution, validity, enforceability, sufficiency or
collectibility of any of the Loan Documents; (d) shall incur no liability under
or in respect of any such agreement or document by acting upon any notice (by
telephone or otherwise), or writing (including telex and telegraphic
communication) believed by it in good faith to be genuine and to be signed or
sent by the proper party or Person; and (e) makes no warranty or guarantee as
to: (i) future payments by the Company or any other obligor or guarantor of the
Loans, (ii) the Company’s future compliance with or performance of any of the
terms and conditions contained in the Loan Documents, or (iii) the
collectibility of the Loans.

Section 10.8 Collateral Valuation. The Collateral Agent shall monitor the market
value of the Collateral. On each Borrowing Date, promptly after receiving notice
from the Company of a proposed borrowing, on each subsequent day on which there
is an outstanding Advance, and on the last day of each calendar month (or, if
such day is not a Business Day, the next succeeding Business Day), commencing
with the first such date to occur after the date hereof, the Collateral Agent
shall determine the aggregate market value of all Collateral on and as of such
date in accordance with its usual and customary practices and shall advise and
notify (which may be by telephone) the Company and each Bank thereof (each a,
“Collateral Notice”). The Collateral Agent agrees to deliver promptly to the
Company and each Bank a written confirmation of any telephonic Collateral Notice
which is given on a Borrowing Date.

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Company may not assign or otherwise transfer any of its rights
under this Agreement.

(b) Any Bank may, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank hereunder.
In the event of any such sale by a Bank of participating interests to a
Participant, such Bank’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Bank shall remain solely
responsible for the performance thereof and the Company and the Collateral Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement and the other Loan
Documents. In no event shall a Bank that sells a participating interest be
obligated to the Participant to take or refrain from taking any action hereunder
or under any of the other Loan Documents except that such Bank may agree that it
will not, without the consent of such Participant, agree to (A) reduce the
principal of, or interest payable on (or reduce the rate of interest applicable
to), the Loans of such Bank or any fees or other amounts payable to such Bank
hereunder which, in each case, are related to the participation sold to such
Participant or, (B) postpone the date fixed for any payment of the principal of,
or interest on, the Loans of such Bank or other amounts payable to such Bank
hereunder which, in each case, are related to the participation sold to such
Participant.

(c) Any Bank may (or in accordance with Section 11.4(h) shall), in accordance
with applicable law, and with the consent of the Company (such consent not to be
unreasonably withheld), at any time sell to any financial institution (all such
purchasers, collectively, “Purchasers”) all or any part of its rights and
obligations under this Agreement and the Note held by it pursuant to an
assignment agreement (an “Assignment Agreement”), executed by such Purchaser and
such Bank and delivered to the Company and the Collateral Agent; provided that
the consent of the Company to any such assignment shall not be required if
(A) an Event of Default has occurred and is continuing, (B) the assignment is by
a Bank to an affiliate of such Bank or another existing Bank or (C) the
assignment (including any pledge) is by any Bank of its Notes and its rights
hereunder with respect thereto to any Federal Reserve Bank. Upon such execution
and delivery of an Assignment Agreement, from and after the effective date as
specified therein, (x) the Purchaser thereunder shall be a party hereto and
shall be bound by the provisions hereto and, to the extent provided in such
Assignment Agreement, shall have the rights and obligations of a Bank hereunder,
with its Commitment as set forth in such Assignment Agreement, and (y) the
transferor Bank thereunder shall, to the extent provided in such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all or the remaining portion of a
transferor Bank’s rights and obligations under this Agreement, such transferor
Bank shall cease to be a party hereto). Upon delivery of the Assignment
Agreement to the Company and the Collateral Agent, the Company, the Collateral
Agent and the Banks may treat the Purchaser as the owner of the Loans recorded
therein for all purposes of this Agreement.

(d) On the effective date specified in any Assignment Agreement, or as soon as
possible thereafter, the Company shall execute and deliver to the applicable
Purchaser, a new Note to the order of such Purchaser reflecting the Commitment
and outstanding Loans obtained by it pursuant to such Assignment Agreement and,
if the transferor Bank has retained a Commitment and Loans hereunder, a new Note
in exchange for the Note held by the transferor Bank (which existing Note shall
be surrendered to the Company) to the order of the transferor Bank reflecting
the Commitment and outstanding Loans retained by it hereunder. Such new Notes
shall be dated the effective date of the Assignment Agreement as specified
therein and shall otherwise be in the form of the Note replaced thereby. The
Note surrendered by the transferor Bank shall be returned by the transferor Bank
to the Company marked “canceled”.

(e) The Company authorizes each Bank to disclose to any Participant or Purchaser
and any prospective Participant or Purchaser any and all financial and other
information in such Bank’s possession concerning the Company which has been
delivered to such Bank by or on behalf of the Company pursuant to this
Agreement; provided that such Participant or Purchaser or prospective
Participant or Purchaser agrees to be bound by the confidentiality provisions
contained in Section 11.12.

(f) If, pursuant to this Section 11.1, any interest in this Agreement or any
Note is transferred to any Purchaser which is organized under the laws of any
jurisdiction other than the United States or any state thereof, such Purchaser,
concurrently with the effectiveness of such transfer and becoming a party to
this Agreement pursuant to the applicable Assignment Agreement shall,
(i) represent to the transferor Bank (for the benefit of the transferor Bank,
the Collateral Agent and the Company) that under applicable law and treaties
then in effect no United States federal taxes will be required to be withheld by
the Collateral Agent, the Company or the transferor Bank with respect to any
payments to be made to such Purchaser hereunder, (ii) furnish to the Company the
documentation described in Section 11.4(f), (wherein such Purchaser claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder) and (iii) agree to otherwise comply with the terms of
Section 11.4(f).

(g) Notwithstanding anything to the contrary contained in this Section 11.1, no
Bank may assign or sell participations, or otherwise syndicate all or any
portion of such bank’s interests under this Agreement or any other Loan Document
to any Person who is (i) listed on the Specially Designated Nationals and
Blocked Persons List (the “SDN List”) maintained by the U.S. Department of
Treasury Office of Foreign Assets Control (“OFAC”) and/or on any other similar
list maintained by the OFAC pursuant to any authorizing statute, executive order
or regulation or (ii) either (x) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(y) designated under Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or similarly
designated under any related enabling legislation or any other similar executive
orders.

Section 11.2 Survival of Representations. All representations and warranties of
the Company contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

Section 11.3 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Bank shall be obligated to extend credit to the
Company in violation of any limitation or prohibition provided by any applicable
statute or regulation.

Section 11.4 Taxes.

(a) All payments to any Bank with respect to the Loans shall be made free and
clear of, and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Company shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
by the amount (the “Additional Amount”) necessary so that after making all
required deductions (including deductions applicable to additional sums
described in this paragraph) such Bank receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall pay the full amount deducted to
the relevant governmental authority in accordance with applicable law. In
addition, to the extent not paid in accordance with the preceding sentence, the
Company shall pay any Other Taxes to the relevant governmental authority in
accordance with applicable law.

(b) Subject to subsections (g) and (h) below, the Company shall indemnify each
Bank for Indemnified Taxes and Other Taxes paid by such Bank, provided, however,
that the Company shall not be obligated to make payment to any Bank in respect
of penalties, interest and other similar liabilities attributable to such
Indemnified Taxes or Other Taxes if such penalties, interest or other similar
liabilities are attributable to the gross negligence or willful misconduct of
such Bank.

(c) If a Bank shall become aware that it is entitled to claim a refund from a
governmental authority in respect of Indemnified Taxes or Other Taxes paid by
the Company pursuant to this Section 11.4, including Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Company, or with respect to
which the Company has paid Additional Amounts pursuant hereto, it shall promptly
notify the Company of the availability of such refund claim and, if such Bank
determines in good faith that making a claim for refund will not have a material
adverse effect on its taxes or business operations, shall, within 30 days after
receipt of a request by the Company, make a claim to such governmental authority
for such refund at the Company’s expense. If a Bank receives a refund in respect
of any Indemnified Taxes or Other Taxes paid by the Company pursuant hereto, it
shall within 30 days from the date of such receipt pay over such refund to the
Company (but only to the extent of Indemnified Taxes or Other Taxes paid
pursuant to hereto, including indemnity payments made or Additional Amounts
paid, by the Company under this Section 11.4 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out of pocket
expenses of such Bank and without interest (other than interest paid by the
relevant governmental authority with respect to such refund).

(d) If any Bank is or becomes eligible under any applicable law, regulation,
treaty or other rule to a reduced rate of taxation, or a complete exemption from
withholding, with respect to Indemnified Taxes or Other Taxes on payments made
to it by the Company, such Bank shall, upon the request, and at the cost and
expense, of the Company, complete and deliver from time to time any certificate,
form or other document requested by the Company, the completion and delivery of
which are a precondition to obtaining the benefit of such reduced rate or
exemption, provided that the taking of such action by such Bank, would not, in
the reasonable judgment of such Bank be disadvantageous or prejudicial to such
Bank or inconsistent with its internal policies or legal or regulatory
restrictions. For any period with respect to which a Bank has failed to provide
any such certificate, form or other document requested by the Company, such Bank
shall not be entitled to any payment under this Section 11.4 in respect of any
Indemnified Taxes or Other Taxes that would not have been imposed but for such
failure.

(e) Each Bank organized under the laws of a jurisdiction in the United States,
any State thereof or the District of Columbia (other than Banks that are
corporations or otherwise exempt from United States backup withholding Tax)
shall (i) deliver to the Company, upon execution hereof (or, with respect to
Persons becoming Banks hereunder by assignment, upon execution of the relevant
assignment agreement), two original copies of United States Internal Revenue
Form W-9 or any successor form, properly completed and duly executed by such
Bank, certifying that such Bank is exempt from United States backup withholding
Tax on payments of interest made under the Loan Documents and (ii) thereafter,
at each time it is so reasonably requested in writing by the Company, deliver
within a reasonable time two original copies of an updated Form W-9 or any
successor form thereto.

(f) Each Bank that is organized under the laws of a jurisdiction other than the
United States, any State thereof or the District of Columbia (each such Bank, a
“Foreign Bank”) that is entitled to an exemption from or reduction of
withholding Tax under the laws of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under the Loan Documents shall deliver to the Company, upon execution
hereof (or, with respect to Persons becoming Banks hereunder by assignment, upon
execution of the relevant assignment agreement), such properly completed and
duly executed documentation prescribed by applicable law or reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate, unless in the good faith opinion of the Foreign Bank such
documentation would expose the Foreign Bank to any material adverse consequences
or risk. Such documentation shall be delivered by each Foreign Bank on or before
the date it becomes a Bank and on or before the date, if any, such Foreign Bank
changes its applicable lending office by designating a different lending office
with respect to its Loans (a “New Lending Office”). In addition, each Foreign
Bank shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Bank. Each Bank (and, in the case
of a Foreign Bank, its lending office), represents that on the date hereof,
payments made hereunder by the Company to it would not be subject to United
States Federal withholding tax.

(g) Notwithstanding the provisions of subsection (a) and (b) above, the Company
shall not be required to indemnify any Foreign Bank, or to pay any Additional
Amounts to any Foreign Bank, in respect of United States Federal withholding tax
pursuant to subsection (a) or (b) above, (A) to the extent that the obligation
to withhold amounts with respect to United States Federal withholding tax
existed on the date such Foreign Bank became a Bank; (B) with respect to
payments to a New Lending Office with respect to a Loan, but only to the extent
that such withholding tax exceeds any withholding tax that would have been
imposed on such Bank had it not designated such New Lending Office; (C) with
respect to a change by such Foreign Bank of the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business, from the date such Foreign Bank changed such jurisdiction, but only to
the extent that such withholding tax exceeds any withholding tax that would have
been imposed on such Bank had it not changed the jurisdiction in which it is
organized, incorporated, controlled or managed, or in which it is doing
business; or (D) to the extent that the obligation to pay such indemnity payment
or Additional Amounts would not have arisen but for a failure by such Foreign
Bank to comply with the provisions of Section 11.4(f).

(h) If any Bank requests compensation under this Section 11.4, or if the Company
is required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then such Bank shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates with the object of avoiding or
eliminating the amounts payable pursuant to this Section 11.4, provided that
such designation or assignment shall be on such terms that such Bank and its
lending office, in such Bank’s sole judgment, suffer no economic, legal,
regulatory or other disadvantage and would not otherwise be disadvantageous to
such Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

If Bank requests compensation under this Section 11.4, or if the Company is
required to pay any additional amount to any governmental authority for the
account of any Bank pursuant to this Section 11.4, then the Company may, at its
sole expense and effort, upon notice to such Bank, require such Bank to assign
and delegate, without recourse, in accordance with and subject to the
restrictions contained in Section 11.1, all of such Bank’s interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (which assignee or assignees may be one or more other Banks);
provided, that (i) such Bank shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (ii) such assignment
will result in a reduction in such compensation or payments. A Bank shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

A certificate of the relevant Bank setting forth the basis for any amounts (and
the calculation thereof and methodology in calculating, each in reasonable
detail) claimed under this Section 11.4 shall be delivered to the Company and
shall be conclusive absent manifest error. Failure or delay on the part of a
Bank to demand compensation of any amount under this Section shall not
constitute a waiver of such Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate any such Bank for any
amounts claimed under this Section that are incurred more than 90 days prior to
the date that such Bank notifies the Company of the circumstances giving rise to
such amounts and such Bank’s intention to claim compensation therefor; provided,
further, that if the circumstances giving rise to such amounts have retroactive
effect, then the 90-day period referred to above shall be extended to include
the period of retroactive effect thereof.

(i) Any payment required to be made by the Company to any Bank under this
Section 11.4 shall be deemed an Obligation and be secured by the Collateral.

Section 11.5 Choice of Law; Jurisdiction. The Loan Documents (other than those
containing a contrary express choice of law provision) shall be construed in
accordance with the laws of the State of Illinois (excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State), but giving effect to federal laws
applicable to national banks. The Company and the Banks hereby irrevocably
submit to the non-exclusive jurisdiction of any United States federal or
Illinois state court sitting in Chicago, Illinois in any action or proceedings
arising out of or relating to any Loan Documents and the Company and the Banks
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in any such court.

Section 11.6 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 11.7 Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Company and the Banks and supersede all prior
agreements and understandings among the Company and the Banks relating to the
subject matter thereof.

Section 11.8 Several Obligations. The respective obligations of the Banks
hereunder are several and not joint and no Bank shall be the partner or agent of
any other. The failure of any Bank to perform any of its obligations hereunder
shall not relieve any other Bank from any of its obligations hereunder.

Section 11.9 Expenses; Indemnification.

(a) The Company shall reimburse the Collateral Agent and each Bank for any
reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ fees and time charges of attorneys, which attorneys may be
employees of the Collateral Agent or such Bank, as applicable) paid or incurred
by the Collateral Agent or such Bank, as applicable, in connection with the
collection, liquidation and enforcement of the Loan Documents and/or the
Collateral. The Company further agrees to indemnify the Collateral Agent, each
Bank and their respective directors, officers and employees (each an
“Indemnified Party”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder (all of the foregoing being
collectively referred to as “Indemnified Amounts”), excluding, however, in all
of the foregoing instances, Indemnified Amounts arising from the gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification and Indemnified Amounts consisting of taxes imposed on or
measured by the overall net income of the Indemnified Party seeking
indemnification.

(b) If, after the date hereof, any law or any governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) is
adopted, or there is any change in the interpretation thereof, or the compliance
of any Bank with such, which, in any case, affects the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank, and such Bank reasonably determines the amount of capital
required is increased by or based upon the existence of this Agreement or its
Commitment hereunder and such increased capital results in increased costs to
such Bank, then, such Bank shall notify the Company of such fact and shall
provide a reasonably detailed description of such increased costs in the notice
(“Increased Cost Notice”), together with documentation from the relevant
regulatory body setting forth such increased capital requirement, and within
15 days of the Company’s receipt of such Increased Cost Notice, the Company
shall, in its sole discretion, determine whether to terminate such Bank’s
Commitment and obligation to make Loans hereunder, or to attempt to negotiate
with such Bank a revised commitment fee (which revision shall not constitute an
amendment to Section 2.8 hereof for the purposes of Section 9.2) and any other
reimbursements provided for hereunder which reflect such Bank’s increased costs.
In the event that the Company determines to terminate such Bank’s Commitment and
obligation to make Loans hereunder, the Company shall send written notice to
such Bank within 15 days of the Company’s receipt of the Increased Cost Notice
specifying a date at least 30 days thereafter on which such Bank’s Commitment
and obligation to make Loans hereunder shall be terminated. In the event that
the Company determines to attempt to negotiate with such Bank a revised
commitment fee and other reimbursements, and the Company and such Bank are
unable to agree, within 30 days of the date of the Increased Cost Notice, upon
such revised fees and other reimbursements, such Bank may send written notice to
the Company, or the Company may send written notice to such Bank specifying a
date at least 30 days thereafter on which the Bank’s Commitment and obligation
to make Loans hereunder shall be terminated. Any payment required to be made by
the Company under this Section 11.9(b) shall be deemed an Obligation and be
secured by the Collateral.

(c) At least 45 days prior to the proposed consummation date of any merger or
consolidation of the Company with or into any other Person in which the Company
shall not be the surviving entity (such transaction, a “Restructuring”), the
Company will give written notice thereof to each Bank (a “Restructuring
Notice”), which notice shall set forth the material terms and conditions of such
Restructuring, including the identity of the surviving entity of such
Restructuring (the “Survivor”). Upon receipt of a Restructuring Notice, a Bank
may elect, in its sole discretion, to terminate its Commitment hereunder by
notifying the Company thereof, which may be by telephone (a “Termination
Notice”) within 15 days of such Bank’s receipt of the Restructuring Notice,
which termination shall become effective no sooner than 30 days after the
Company’s receipt of the Termination Notice. Any Bank that fails to deliver a
Termination Notice within 15 days after its receipt of a Restructuring Notice
shall be deemed to have elected to terminate its Commitment.

(d) The effective date of any termination of a Bank’s Commitment hereunder
pursuant to subsection (b) or (c) above is referred to herein as such Bank’s
“Accelerated Termination Date”. Any such termination shall not accelerate the
maturity of any Loans outstanding to such Bank; commitment fees to such Bank
shall cease to accrue as of its Accelerated Termination Date; and the Company
shall be responsible for any and all Obligations and accrued and unpaid costs
(including increased costs), fees and expenses incurred with respect to such
Bank prior to its Accelerated Termination Date. The obligations of the Company
under this Section 11.9 shall survive the termination of this Agreement.

Section 11.10 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

Section 11.11 Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

Section 11.12 Confidentiality. Each of the Banks and the Collateral Agent agrees
to maintain the confidentiality of the Company Information, except that Company
Information may be disclosed (a) to its affiliates, directors, officers,
employees and agents, including accountants, legal counsel and other advisors
who have a need to know such information (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Company Information and agree to keep such Company Information confidential
on terms substantially similar to this Section 11.12), (b) to any governmental
agency or representative thereof, provided that prior to such disclosure, the
disclosing party shall, to the extent practicable, promptly inform the Company
of such potential disclosure, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or to the extent
reasonably required in connection with any litigation relating to this Agreement
or the Collateral to which such Bank or the Collateral Agent, as applicable, is
a party, (d) subject to an agreement containing provisions substantially the
same as those described in this Section 11.12, to any Purchaser or Participant
or any prospective Purchaser or Participant, (e) with the consent of the Company
or (f) to the extent such Company Information becomes publicly available other
than as a result of a breach of its confidentiality obligations as described in
this Section 11.12.

As used in this Section, “Company Information” means all information received
from the Company or any of its Subsidiaries or Affiliates relating to Holdings
or any of its subsidiaries (including the Company) or any of their respective
affiliates, or their businesses, other than any such information that is
available to the Collateral Agent or any Bank, as applicable, on a
non-confidential basis prior to disclosure by the Company.

Section 11.13 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.

Section 11.14 USA Patriot Act Notification. The following notification is
provided to the Company pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. Accordingly, when the
Company opens an account, the Collateral Agent and the Banks will ask for the
Company’s name, tax identification number, business address, and other
information that will allow the Agent and the Banks to identify such Borrower.
The Collateral Agent and the Banks may also ask to see the Company’s legal
organizational documents or other identifying documents.

ARTICLE XII

SETOFF; RATABLE PAYMENTS

Section 12.1 Setoff; Ratable Payments.

(a) In addition to, and without limitation of, any rights of the Banks under
applicable law, if the Company becomes insolvent, however evidenced, or any
Default occurs and is continuing, any indebtedness from any Bank to the Company
(including all account balances, whether provisional or final and whether or not
collected or available but excluding any accounts designated as or representing
“customer segregated funds” accounts and any accounts pledged to such Bank to
secure an overdraft facility to ensure the settlement of foreign currency
futures and options contracts traded on the Company) may be offset and applied
toward the payment of the Obligations owing to such Bank, whether or not the
Obligations, or any part thereof, shall then be due.

(b) If any Bank, whether by setoff or otherwise, has payment made to it upon any
Loan in a greater proportion than that received by any other Bank upon any Loan
constituting a portion of the same Advance, such Bank (or, if applicable, such
Bank’s Servicing Bank) shall distribute to all the other Banks (or, if
applicable, such other Banks’ Servicing Banks) an amount equal to their pro rata
share of such payment. Such payment shall be distributed ratably between the
Banks in proportion to each Bank’s respective share of the total Obligations
outstanding under this Agreement. Any payment distributed pursuant to this
subsection (b) to a Servicing Bank shall be distributed by the Servicing Banks
to the applicable Banks in accordance with the provisions of this Agreement.

(c) If any Bank, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for any
category of its Obligations or such amounts which may be subject to setoff, in
any case, in excess of its pro rata share thereof, such Bank agrees, promptly
upon demand, to take such action necessary such that all Banks share in the
benefits of such collateral ratably in proportion to their Obligations of the
same category. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

(d) The Company agrees that any holder of a participation in a Loan may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as if such holder were the direct creditor of the Company
in the amount of the participation.

ARTICLE XIII

NOTICES

Section 13.1 Giving Notice. Except as otherwise herein provided, any notice
required or permitted to be given under this Agreement shall be in writing and
shall be deemed, given (i) when delivered if sent by an overnight courier
service, or (ii) when sent by facsimile, telex or SWIFT message, in each case,
addressed to the Company and the Banks at the addresses or transmission numbers
indicated below their signatures to the Agreement or otherwise notified to the
Company or the Banks, as applicable.

Section 13.2 Change of Address. The Company and any Bank may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Company and the Banks.

ARTICLE XV

SUBORDINATION

The Company hereby subordinates its Lien on the Collateral to the Lien therein
granted to the Collateral Agent pursuant to the Collateral Documents, and,
except as permitted by Section 2.9, the Company shall not take any action of any
nature whatsoever to enforce its Lien until all of the Obligations have been
paid in full and the Commitments have been terminated.

(Signature Pages Follow)

3

IN WITNESS WHEREOF, the Company and the Banks have executed this Agreement as of
the date first above written.

CHICAGO MERCANTILE EXCHANGE INC.
(A Delaware Corporation)

By: /s/ Kimberly S. Taylor

          Name:     Kimberly S. Taylor     Title: Managing Director and
President,             Clearing House Division

Date: October 14, 2005

20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C

Attention: Managing Director & President, Clearing House Division

With a copy to:
20 South Wacker Drive
Chicago, Illinois 60606
Fax: (312) 930-3187
S.W.I.F.T.: XCMEUS4C
Attention: General Counsel

4

Commitments

$60,000,000

THE BANK OF NEW YORK,
individually and as Collateral Agent

By: /s/ Joseph Ciacciarelli
Name: Joseph Ciacciarelli
Title: Managing Director


One Wall Street
New York, New York 10286
Fax: (212) 809-9566

Attention: Joseph Ciacciarelli

         
$60,000,000 BANK OF
  AMERICA, N.A.  

 
       
 
  By:   /s/ Eyal Namordi
 
       

              Name: Eyal Namordi       Title:     Vice President

IL1-231-10-12
231 South LaSalle Street, 10th Floor
Chicago, Illinois 60697
Fax: (312) 828-3359

Attention: Eyal Namordi



 $60,000,000            THE BANK OF TOKYO-MITSUBISHI, LTD.

?vspace?

                               CHICAGO BRANCH

?vspace?

                               By:                          /s/ Tsuguyuki Umene
                               -----------------            -------------------


      Name: Tsuguyuki Umene       Title:     Deputy General Manager

Chicago Branch
227 West Monroe Street, Suite 2300
Chicago, Illinois 60606
Fax: (312) 696-4535

Attention: Thomas Denio



  $15,000,000            BROWN BROTHERS HARRIMAN & CO.

?vspace?

                                By:                        /s/ John Sanies Jr.
                                ---------------            -------------------


      Name:     John Sanies Jr.     Title: Managing Director

140 Broadway
New York, New York 10005
Fax: (212) 493-8998

Attention: Graeme Henderson

         
$60,000,000 CITIBAN
  K, N.A.  

 
       
 
  By:   /s/ Stella McCaffrey
 
       
 
  Name:
Title:   Stella McCaffrey
Vice President



  388   Greenwich Street, 22nd Floor

New York, New York 10013
Fax: (212) 816-4141

Attention: Stella F. McCaffrey

5

         
$40,000,000
  CALYON NEW YORK BRANCH  

 
       
 
  By:   /s/ William Denton
 
       

              Name: William Denton         Title:       Managing Director    
By:       /s/ Sebastian Rocco

              Name: Sebastian Rocco       Title:     Managing Director

1301 6th Avenue

New York, New York 10019

Fax: (212) 261-3438

Attention: Kenneth Ricciardi

6

          $40,000,000   FIFTH THIRD BANK (CHICAGO), a Michigan banking

 
       
 
  corporation  

 
       
 
  By:   /s/ Joseph A. Wemhoff
 
       

              Name: Joseph A. Wemhoff       Title:     Vice President

1701 W. Golf Rd., Tower One
GRLM9K
Rolling Meadows, Illinois 60008
Fax: (847) 354-7330

Attention: Joseph A. Wemhoff

7

         
$45,000,000
  HARRIS N.A.  

 
       
 
  By:   /s/ Linda C. Haven
 
       
 
  Name:
Title:   Linda C. Haven
Managing Director



  111   West Monroe Street

Chicago, Illinois 60603
Fax: (312) 765-8201

Attention: Gary Shafer

8

         
$25,000,000
  HSBC BANK USA  

 
       
 
  By:   /s/ Joseph Travaglione
 
       
 
  Name:
Title:   Joseph Travaglione
SVP

452 5th Avenue

New York, New York 10018

Fax: (212) 765-8201

Attention: Joseph Travaglione

9

     
$60,000,000
  JP MORGAN CHASE BANK
 
   
 
  By:
 
   

Name:
Title:

1166 Avenue of the Americas, 15th Floor
New York, New York 10036
Fax: (212) 899-1095

Attention: Kevin Murphy



$60,000,000            NATIONAL AUSTRALIA BANK LIMITED,

?vspace?

                              A.C.N. 004044937

?vspace?

                              By:                         /s/ Richard G. Reilly
                              ----------------            ---------------------

                              Name:                       Richard G. Reilly
                              Title:                      Senior Vice President


245 Park Avenue, 28th Floor

New York, New York 10167

Fax: (212) 983-7360

Attention: Michael Pryce

10

          $15,000,000   THE NORTHERN TRUST COMPANY

 
       
 
  By:   /s/ Jaron Montgomery
 
       
 
  Name:
Title:   Jaron Montgomery
Vice President

50 South LaSalle Street

Chicago, Illinois 60675

Fax: (312) 444-4906

Attention: Jaron Montgomery

11

          $40,000,000   PNC BANK, NATIONAL ASSOCIATION

 
       
 
  By:   /s/ Hanna M. Deiter
 
       

Name: Hana M. Deiter
Title: Managing Director

One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Fax: (412) 762-6484

         
 
  Attention: Hana Deiter  

 
       

12

         
 
       
$40,000,000
  STATE STREET BANK AND
TRUST COMPANY  


 
       
 
  By: /s/ G. Sierra  
     

 
  Name:
Title:   Juan G. Sierra
Vice President

              Lafayette Corporate Center       LCC-2N           #2 Avenue de
Lafayette       Boston, MA 02111       Fax:     (617) 662-4201

         
 
  Attention: Juan Sierra  

 
       

13

         
 
        $60,000,000   SVENSKA HANDELSBANKEN AB

 
       
 
  By:   /s/ H.N. Bacon
 
       
 
  Name:
Title:   H.N. Bacon
Senior Vice President
 
       
 
  By:   /s/ Niclas Fjalltoft
 
       
 
  Name:
Title:   Niclas Fjalltoft
Vice President

875 Third Avenue – 4th Floor

New York, New York 10022-7218

Fax: (212) 326-5151

Attention: H.N. Bacon

14

         
$45,000,000
  BANK OF MONTREAL  

 
       
 
  By: /s/ Linda C. Haven  
     

 
  Name:
Title:   Linda C. Haven
Managing Director



  111   West Monroe Street

Chicago, Illinois 60603
Fax: (312) 765-8201

Attention: Gary Shafer

15

          $25,000,000   US BANK NATIONAL ASSOCIATION

 
       
 
  By:   James N. DeVries
 
       
 
  Name:
Title:   James N. DeVries
Senior Vice President

U.S. Bank — Corporate Banking Chicago

209 South LaSalle Street, Suite 410

Chicago, IL 60604

Fax: 312-325-8750

Attention: James DeVries

16